DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I, claims 1-20 in the reply filed on 24 June 2022 is acknowledged. No claims are withdrawn or canceled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0104576 A1).
Regarding claim 1, Lee teaches figures 1-15 and related text e.g. a memory device, comprising: a substrate (10; Fig.2A; Para. 0026) comprising a memory cell region (CR; Fig.6A: Para. 0026) and a dummy cell region (DR; Para.0026) a plurality of first conductive lines disposed on the substrate and extending in a first direction (41; Fig. 9A; I direction; however, I or II or third axis can be the first axis; same applies to the second axis); a plurality of second conductive lines disposed on the substrate and extending in a second direction (59; Fig. (9A: II); and a plurality of memory cells (MC; Fig. 9B; Para. 0021) formed at intersections of the plurality of first conductive lines and the plurality of second conductive lines (between 41 and 49), each of the plurality of memory cells comprising a switching unit (44A: Para. 0068) and a variable resistance memory unit (46A: Para. 0068), wherein each of the plurality of first conductive lines (41; Fig.7) comprises: a first conductive line main region disposed in the memory cell region (41 is disposed in CR; Fig.7B); and a first conductive line edge region disposed in the dummy cell region and spaced apart from the first conductive line main region (41 first conductive line edge region disposed in DR and spaced from 41 “main region” separated by 43) .
Regarding claim 2, Lee teaches figures 1-15 and related text e.g. each of the memory cells comprises a lower electrode (41A; Fig.9B; Para.0066), a switching layer (44A; Para.0066), an intermediate electrode (45A), a variable resistance layer (46A), and an upper electrode (47A), and each of the dummy memory cells comprises a switching layer (44A; Fig.9C), an intermediate electrode (45A), a variable resistance layer (46A), and an upper electrode (47A). a first line isolation insulating layer (43A; Fig.9C) disposed on a same vertical level as the plurality of first conductive lines, (43 and 41A; Fig.8A) 
Regarding claims 3-6 and 8, Lee teaches figures 1-15 and related text e.g. wherein the first line isolation insulating layer is disposed between the first conductive line main region and the first conductive line edge region, and extends in the second direction (43 as described in claim 1 above); and further comprising: a first insulating layer (17; Fig.2A; Para. 0025) disposed between the plurality of first conductive lines (RL; Fig.2B and 1A), wherein a top surface of the first insulating layer (17; Fig.2B) is substantially aligned with a top surface of the first line isolation insulating layer (17 aligned with top surface of IL; Fig. 2B), and the first insulating layer is integrally formed with the first line isolation insulating layer (Il and 17 is integrally formed; Fig.2B); a plurality of first dummy memory cells disposed in the dummy cell region (MC formed in Fig.9C), and formed at intersections of the first conductive line edge region and the second conductive lines (formed at the edge of the 41A and second line 49A); and a plurality of second dummy memory cells disposed in the dummy cell region, and spaced apart from each other on the first line isolation insulating layer in the second direction (dummy cell regions formed in Fig.9C); a plurality of first dummy memory cells disposed in the dummy cell region, and formed at intersections of the first conductive line edge region and the second conductive lines, wherein a top surface of the first line isolation insulating layer is substantially aligned with a top surface of the first dummy memory cells (17 is aligned with the top surface of the Dummy memory cells; Fig.2B), wherein a top side width of the first line isolation insulating layer is less than a bottom side width of the first line isolation insulating layer (43A has a width of the first isolation insulating layer is less than a bottom side; Fig.8B).
Regarding claim 9, Lee teaches figures 1-15 and related text e.g.  wherein the plurality of first conductive lines is disposed on a first vertical level from a top surface of the substrate, the first line isolation insulating layer is disposed on the first vertical level, and the plurality of second conductive lines is disposed on a second vertical level from the top surface of the substrate that is higher than the first vertical level (second conductive lines 49 disposed on second vertical level from the top surface of the substrate that is higher than the first vertical level; Fig.9B).
Regarding claim 10, Lee teaches figures 1-15 and related text e.g.  the switching unit of each of the plurality of memory cells comprises a first electrode (42A), a switching material layer (44A), and a second electrode (45A) that are sequentially disposed on the plurality of first conductive lines (41A), the variable resistance memory unit of each of the plurality of memory cells comprises a variable resistance memory layer (46A) and a third electrode (47A) that are sequentially disposed on the second electrode (45A), and the switching material layer comprises an ovonic threshold switching (OTS) material (Para. 0033).
Allowable Subject Matter
Claims 11-20 allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 is objected to since the prior art reference does not teach the following limitation: “...wherein a second conductive line overlapping the first line isolation insulating layer among the plurality of second conductive lines is disposed directly on the top surface of the first line isolation insulating layer…” with each of the limitations of 3, 6 and 7. 

 Claim 11 is allowed since the prior art reference does not teach the following limitation: 
“… a first line isolation insulating layer extending in the dummy cell region in the second direction, and comprising a top surface substantially aligned with a top surface of the plurality of first conductive line…” 
Claim 15 is allowed since the prior art reference does not teach the following limitation: 
“…a first line isolation insulating layer extending in the dummy cell region in the second direction, and comprising a top surface that is substantially aligned with a top surface of the plurality of first conductive lines…” 
 Prior art reference (US 2021/0104576 A1) teaches figures 1-15 and related text e.g. a memory device, comprising: a substrate (10; Fig.2A; Para. 0026) comprising a memory cell region (CR; Fig.6A: Para. 0026) and a dummy cell region (DR; Para.0026) a plurality of first conductive lines disposed on the substrate and extending in a first direction (41; Fig. 9A; I direction; however, I or II or third axis can be the first axis; same applies to the second axis); a plurality of second conductive lines disposed on the substrate and extending in a second direction (59; Fig. (9A: II); a plurality of first  memory cells (MC; Fig. 9B; Para. 0021) formed at intersections of the plurality of first conductive lines and the plurality of second conductive lines (between 41 and 49), each of the plurality of the memory cell (MC) comprising a switching unit (44A: Para. 0068) and a variable resistance memory unit (46A: Para. 0068). 
However, Lee does not teach the above limitations of claims 13 and 15. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894